SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:January 2015 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Total Voting Rights dated 31 October 2014 Enclosure 2 Transaction in Own Shares dated 03 November 2014 Enclosure 3 Transaction in Own Shares dated10 November 2014 Enclosure 4 Transaction in Own Shares dated11 November 2014 Enclosure 5 Transaction in Own Shares dated12 November 2014 Enclosure 6 Transaction in Own Shares dated14 November 2014 Enclosure 7 Transaction in Own Shares dated17 November 2014 Enclosure 8 Transaction in Own Shares dated19 November 2014 Enclosure 9 Transaction in Own Shares dated20 November 2014 Enclosure 10 Transaction in Own Shares dated21 November 2014 Enclosure 11 Response to Recent Press Speculation dated 24 November 2014 Enclosure 12 Transaction in Own Shares dated24 November 2014 Enclosure 13 Transaction in Own Shares dated25 November 2014 Enclosure 14
